DETAILED ACTION
	This office action is in response to the filed application 16/909,527 on June 23, 2020. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 23, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Rejections – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recited limitations “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations “means for determining, assigning and sending” lacks structure to perform the entire claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US 2019/0391889). 

In regard to claim 1, Luo et al. teach a storage system, comprising: 
a plurality of storage devices configured in a redundant array of independent disks (RAID) configuration (RAID configuration, para. 9); and 
a RAID controller configured to: 
determine a stripe set of storage devices from the plurality of storage devices to receive a target RAID stripe, wherein each storage device of the stripe set receives a data chunk corresponding to a portion of the target RAID stripe (rebuild the lost data chunks and store the reconstructed chunks in space from spare capacity, para. 14); 
assign a device health condition for each data chunk of the target RAID stripes (stripes can be fault-tolerant state, degraded states, critical states, para. 14); and 
send, to each storage device in the stripe set, a write command indicating the device health condition for the data chunk, wherein each storage device in the stripe set is configured to store the received data chunk in a storage location corresponding to the device health condition (controller will identify these states, para. 19-20, fig. 3).

In regard to claim 2, Luo et al. teach the storage system of claim 1, wherein: 
the RAID controller is further configured to: 
receive device health data for a plurality of storage locations in each storage device of the plurality of storage devices (loop limit that iterates through each stripe in the group, para. 23, fig. 7, 701); 
determine a first set of available storage locations in each storage device of the plurality of storage devices meeting a first health condition (retrieve new chucks from hot spares, fig. 7, 702, para. 23); and 
determine a second set of available storage locations in each storage device of the plurality of storage devices meeting a second health condition (if there are no more spares attempts to retrieve a spare chunk from other stripes in fault tolerant state, fig. 7, 705, para. 23); and 
assigning the device health condition for each data chunk of the target RAID stripe is based on selecting, for the target RAID stripe, a minimum number of available storage locations meeting the first health condition (select best choice chunk to sacrifice, fig. 10, para. 30).

In regard to claim 3, Luo et al. teach the storage system of claim 2, wherein the RAID controller is further configured to: 
determine a maximum number of allowable failures for the RAID configuration (drive6 and Drive7 have failed leaving Stripe0 and Stripe1 in a critical state, fig. 3, para. 20, critical state meaning that if an additional disk fails, data will be lost, para. 14); and
determine the minimum number of available storage locations for the target RAID stripe meeting the first health condition by subtracting the maximum number of allowable failures from a number of storage devices in the stripe set (if the disk group had enough spare capacity, critical stripes may be brought back to a fault-tolerant state, para. 14).

In regard to claim 4. The storage system of claim 2, wherein assigning the device health condition for each data chunk of the target RAID stripe includes: determining whether at least one storage device in the stripe set includes an available storage location in the second set of available storage locations; and selecting, responsive to determining at least one storage device in the stripe set includes a storage location in the second set of available storage locations, at least one storage device to receive a device health condition indicator for the second health condition (the new algorithm takes chunks from fault tolerant stripes and reassigns them to critical stripes, para. 15).

In regard to claim 5, Luo et al. teach the storage system of claim 2, wherein:
 the RAID controller is further configured to determine allocations of available storage locations across the plurality of storage devices that meet the minimum number of available storage locations for the target RAID stripe meeting the first health condition; and
assigning the device health condition for each data chunk of the target RAID stripe (controller managed sequential RAID stripes as stripe zones, para. 17) further includes: 
selecting a target allocation from the determined allocations of available storage locations (get spares, fig. 7, 702, para. 23); and 
assigning each data chunk to a storage device in the stripe set based on the target allocation (if not null, the stripe replaces a failed chunk from hot spares, fig. 7, 703, para. 23). 
 
In regard to claim 6, Luo et al. teach the storage system of claim 5, wherein: 
assigning the device health condition for each data chunk of the target RAID stripe further includes determining, based on the target allocation, a device health condition indicator for each storage device in the stripe set and corresponding data chunk (criteria variable may include a list of disks desired for the chunk, para. 29); and
the write command sent to each storage device in the stripe set includes the device health condition indicator for that storage device and corresponding data chunk (second RAID stripe is used to repair a failed chunk of the first RAID stripe and will cause the second RAID stripe to be in critical or degraded state, para. 33).

In regard to claim 7, Luo et al. teach the storage system of claim 1, wherein:
the RAID controller is further configured to determine (controller managed sequential RAID stripes as stripe zones, para. 17), based on the assigned device health conditions for the data chunks in the target RAID stripe, a target parity configuration for the target RAID stripe (criteria variable may include a list of disks desired for the chunk, para. 29);
determining the target parity configuration includes selecting the target parity configuration from a plurality of parity configurations (user may have different priorities assigned to various stripes, para. 31);
each parity configuration of the plurality of parity configurations corresponds to a different allocation of device health conditions for the data chunks (all stripes that shares the same number of failed drives have the same health states, para. 16);
the write commands are configured according to the target parity configuration (storage controller manages read and write requests between the logical block addresses, para. 10); and
each storage device in the stripe set is further configured to store the received data chunk according to the target parity configuration (controller manages write requests for addresses sectors of the disks, para. 10).

In regard to claim 8, Luo et al. teach the storage system of claim 1, wherein: 
each storage device of the plurality of storage devices comprises: 
a plurality of memory devices including a plurality of storage locations (stripe0 – stripe4 for each drive, fig. 3); 
a memory health monitor configured to monitor at least one health value for each storage location of the plurality of storage locations (state of the stripe is checked, para. 30); and 
a storage management interface configured to report, to the RAID controller, health condition data for each storage location of the plurality of storage locations (report bestChoice, fig. 10, 1003, para. 30); and 
assigning the device health condition for each data chunk of the target RAID stripe is based on the health condition data from each storage device of the plurality of storage devices (set state Degraded and return bestChoice, fig. 10, 1006-1007, para. 30).

In regard to claim 9, Luo et al. teach the storage system of claim 8, wherein: 
each storage device of the plurality of storage devices further comprises a heath function configured to determine, based on the at least one health value for each storage location, a health condition value for each storage location (health states for stripes: fault-tolerance, degraded, and critical, para. 16); and 
the health condition data includes: aggregate values of available storage locations with a first health condition value (replace failed chunks from hot spares, para. 23); and
aggregate values of available storage locations with a second health condition value (retrieve spare chunks from other stripes, para. 24). 

In regard to claim 10, Luo et al. teach the storage system of claim 9, wherein:
the at least one health value includes at least one health value type selected from a program-erase cycle value, a program loop counter value, a bit error rate value, and a soft bit/hard bit value (criteria may be hard or soft criteria, para. 29);
the health function is further configured to determine the health condition value for each storage location based on: evaluating the at least one health value against a health threshold for a corresponding health value type (fault tolerant (zero failed chunk), degraded (one failed chunk), critical (two failed chunks), para. 16); and 
aggregating health condition values across a plurality of storage units corresponding to a storage location (all stripes that shares the same number of failed drives have the same health states, para. 16);
the memory health monitor is further configured to monitor the at least one health value for each storage unit of the plurality of storage units (for each stripe, get state, fig. 7, 700, 701):
an aggregate size of the plurality of storage units corresponding to a storage location is at least a chunk size of a target data chunk of the data chunks in the target RAID stripe (chunks, fig. 3);
each storage unit of the plurality of storage units corresponds to a predetermined storage unit type selected from a word line, an erase block, block zone, and memory die (each block represent a portion of the disks, para. 18-19); and
each storage device of the plurality of storage devices further comprises a storage manager configured to select, based on the device health condition in the write command, the storage location for the received data chunk (satisfy criteria when selecting chunks from fault tolerant stripe for use, para. 27).

In regard to claim 11, Luo et al. teach a computer-based method, comprising:
determining a stripe set of storage devices from a plurality of storage devices configured to receive a target redundant array of independent disks (RAID) stripe, wherein each storage device of the stripe set receives a data chunk corresponding to a portion of the target RAID stripe (rebuild the lost data chunks and store the reconstructed chunks in space from spare capacity, para. 14); 
assigning a device health condition for each data chunk of the target RAID stripe (stripes can be fault-tolerant state, degraded states, critical states, para. 14); and 
sending, to each storage device in the stripe set, a write command indicating the device health condition for the data chunk, wherein each storage device in the stripe set is configured to store the received data chunk in a storage location corresponding to the device health condition (controller will identify these states, para. 19-20, fig. 3).

In regard to claim 12, Luo et al. teach the computer-based method of claim 11, further comprising:
receiving device health data for a plurality of storage locations in each storage device of the plurality of storage devices (loop limit that iterates through each stripe in the group, para. 23, fig. 7, 701); 
determining a first set of available storage locations in each storage device of the plurality of storage devices meeting a first health condition (retrieve new chucks from hot spares, fig. 7, 702, para. 23);
determining a second set of available storage locations in each storage device of the plurality of storage devices meeting a second health condition (if there are no more spares attempts to retrieve a spare chunk from other stripes in fault tolerant state, fig. 7, 705, para. 23); and
selecting, for the target RAID stripe, a minimum number of available storage locations meeting the first health condition, wherein assigning the device health condition for each data chunk is based on selecting the minimum number of available storage locations meeting the first health condition (select best choice chunk to sacrifice, fig. 10, para. 30).
In regard to claim 13, Luo et al. teach the computer-based method of claim 12, further comprising:
determining, based on a RAID configuration for the plurality of storage devices, a maximum number of allowable failures for the target RAID stripe (drive6 and Drive7 have failed leaving Stripe0 and Stripe1 in a critical state, fig. 3, para. 20, critical state meaning that if an additional disk fails, data will be lost, para. 14); and
determining the minimum number of available storage locations meeting the first health condition by subtracting the maximum number of allowable failures from a number of storage devices in the stripe set (if the disk group had enough spare capacity, critical stripes may be brought back to a fault-tolerant state, para. 14).

In regard to claim 14, Luo et al. teach the computer-based method of claim 12, wherein assigning the device health condition for each data chunk of the target RAID stripe includes: determining whether at least one storage device in the stripe set includes an available storage location in the second set of available storage locations; and selecting, responsive to determining at least one storage device in the stripe set includes a storage location in the second set of available storage locations, at least one storage device to receive a device health condition indicator for the second health condition (the new algorithm takes chunks from fault tolerant stripes and reassigns them to critical stripes, para. 15).

In regard to claim 15, Luo et al. teach the computer-based method of claim 12, further comprising: 
determining allocations of available storage locations across the plurality of storage devices that meet the minimum number of available storage locations meeting the first health condition, wherein assigning the device health condition for each data chunk of the target RAID stripe (controller managed sequential RAID stripes as stripe zones, para. 17) further includes: 
selecting a target allocation from the determined allocations of available storage locations (get spares, fig. 7, 702, para. 23); and 
assigning each data chunk to a storage device in the stripe set based on the target allocation (if not null, the stripe replaces a failed chunk from hot spares, fig. 7, 703, para. 23). 

In regard to claim 16, Luo et al. teach the computer-based method of claim 15, wherein: 
assigning the device health condition for each data chunk of the target RAID stripe further includes determining, based on the target allocation, a device health condition indicator for each storage device in the stripe set and corresponding data chunk (criteria variable may include a list of disks desired for the chunk, para. 29); and
the write command sent to each storage device in the stripe set includes the device health condition indicator for that storage device and corresponding data chunk (second RAID stripe is used to repair a failed chunk of the first RAID stripe and will cause the second RAID stripe to be in critical or degraded state, para. 33).

In regard to claim 17, Luo et al. teach the computer-based method of claim 11, further comprising: 
Determining (controller managed sequential RAID stripes as stripe zones, para. 17), based on the assigned device health conditions for the data chunks in the target RAID stripe, a target parity configuration for the target RAID stripe (criteria variable may include a list of disks desired for the chunk, para. 29), wherein: 
determining the target parity configuration includes selecting the target parity configuration from a plurality of parity configurations (user may have different priorities assigned to various stripes, para. 31);
each parity configuration of the plurality of parity configurations corresponds to a different allocation of device health conditions for the data chunks (all stripes that shares the same number of failed drives have the same health states, para. 16);
the write commands are configured according to the target parity configuration (storage controller manages read and write requests between the logical block addresses, para. 10); and
each storage device in the stripe set is further configured to store the received data chunk according to the target parity configuration (controller manages write requests for addresses sectors of the disks, para. 10).

In regard to claim 18, Luo et al. teach the computer-based method of claim 11, further comprising: 
monitoring at least one health value for each storage location of a plurality of storage locations (state of the stripe is checked, para. 30) in each storage device of the plurality of storage devices (stripe0 – stripe4 for each drive, fig. 3); and 
reporting, from the plurality of storage devices, health condition data for each storage location of the plurality of storage locations in each storage device of the plurality of storage devices (report bestChoice, fig. 10, 1003, para. 30), 
wherein assigning the device health condition for each data chunk of the target RAID stripe is based on the health condition data from each storage device of the plurality of storage devices (set state Degraded and return bestChoice, fig. 10, 1006-1007, para. 30).


In regard to claim 19, Luo et al. teach the computer-based method of claim 18, further comprising:
determining, based on the at least one health value for each storage location, a health condition value for each storage location (health states for stripes: fault-tolerance, degraded, and critical, para. 16), wherein the health condition data includes, for each storage device of the plurality of storage devices: 
aggregate values of available storage locations with a first health condition value (replace failed chunks from hot spares, para. 23);
and aggregate values of available storage locations with a second health condition value (retrieve spare chunks from other stripes, para. 24). 

In regard to claim 20, Luo et al. teach a system, comprising:
a plurality of storage devices configured in a redundant array of independent disks (RAID) configuration;
means for determining a stripe set of storage devices from the plurality of storage devices to receive a target RAID stripe, wherein each storage device of the stripe set receives a data chunk corresponding to a portion of the target RAID stripe (rebuild the lost data chunks and store the reconstructed chunks in space from spare capacity, para. 14); 
means for assigning a device health condition for each data chunk of the target RAID stripe (stripes can be fault-tolerant state, degraded states, critical states, para. 14); and 
means for sending, to each storage device in the stripe set, a write command indicating the device health condition for the data chunk, wherein each storage device in the stripe set is configured to store the received data chunk in a storage location corresponding to the device health condition (controller will identify these states, para. 19-20, fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Gao et al. (US 2021/0149777) drive recovery
Han et al. (US 11,294,569) Raid reliability
Dalmatov et al. (US 11,275,513) select redundant RAID extent
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov